           Case 1:18-cv-02375-ELH Document 35 Filed 04/03/19 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

                                             *
SHIRLEY JOHNSON, et al.
                                             *
       Plaintiffs
                                             *

v.                                           *       Civil Action No. 1:18-cv-02375-ELH

                                             *
BALTIMORE POLICE
DEPARTMENT, et al.                           *

       Defendants                            *

*      *       *       *      *       *      *       *      *       *       *      *       *

            PLAINTIFFS’ RESPONSE TO DEFENDANT, WAYNE JENKINS’
                  MOTION TO DISMISS AMENDED COMPLAINT

       Defendant, Wayne Jenkins (“Mr. Jenkins”) has filed a Motion to Dismiss Plaintiffs’

Amended Complaint pursuant to Fed. R. Civ. P. 12(b)(6) and “adopts and incorporates the Motion

to Dismiss filings submitted by co-defendant Baltimore Police Department.”

       Mr. Jenkins adopts three (3) arguments in support of his Motion to Dismiss.        First, he

argues that Plaintiffs’ claims are barred by the applicable statute of limitations. Second, Mr.

Jenkins argues that Plaintiffs failed to file a timely notice of claim pursuant to Maryland’s Local

Government Tort Claims Act (LGTCA). And third, he argues that Plaintiffs cannot recover twice

for the same injury.

       Plaintiffs adopt and incorporate the arguments set forth in Plaintiffs’ Response to the

Baltimore Police Department’s and Dean Palmere’s Motion to Dismiss (Document No. 19) as to

the first and second arguments.

       As to Mr. Jenkins’ third argument, Plaintiffs contend that the “one recovery rule” is



                                                 1
              Case 1:18-cv-02375-ELH Document 35 Filed 04/03/19 Page 2 of 4



inapplicable to the instant case. Defendants argue that because certain of the Plaintiffs in this case,

but not all, obtained a judgment against Umar Burley in a previous wrongful death case brought

by the children of Elbert Davis, Sr. relating to Mr. Burley’s negligent acts, plaintiffs cannot receive

a “double recovery under different legal theories for the same injury.” ECF No. 22 at p. 16.

Defendants cite several cases in support of this proposition, including, Gordon v. Pete’s Auto

Service of Denbigh, Inc., 637 F.3d 454, 460-61 (4th Cir. 2011), Exxon Mobil Corp. v. Albright,

433 Md. 303 (2015), Kramer v. Emche, 64 Md. App. 27 (1985), and Haley v. Corcoran, 2010 WL

4117267 (D.Md. 2010), among others. However, none of these cases involve facts, injuries or

recoveries similar to those presented in the case at bar.

        In this case, there are twelve Plaintiffs, including two estates asserting claims for the

injuries and damages Elbert Davis, Sr. and Phosa Cain experienced during their lives as a result of

the wrongful acts of Defendants; and ten wrongful death beneficiaries asserting claims for their

own mental anguish, pain and suffering, loss of society and companionship they suffered relating

to the wrongful death of their father. The injuries and damages claimed by the wrongful death

plaintiffs are separate and distinct from those injuries and damages claimed by the estate

plaintiffs.     Furthermore, the wrongful death claims are limited by Maryland’s statutory cap on

non-economic damages; whereas the damages available to Plaintiffs under their §1983 claims are

not subject to a cap on non-economic damages. Simply put, the injuries and damages suffered by

the wrongful death plaintiffs and the estate plaintiffs are not the same, and the claims are not

duplicative.

        It is also worth noting that Mr. Jenkins (the BPD and Mr. Palmere) are not joint tortfeasors

with Umar Burley for the §1983 claims because Umar Burley can have no responsibility for these

claims. These claims can only be asserted against the officer defendants and the BPD. The

recovery of the Judgment against Burley by certain wrongful death beneficiaries in the Burley
                                                  2
            Case 1:18-cv-02375-ELH Document 35 Filed 04/03/19 Page 3 of 4



Wrongful Death Case does not operate as a credit against any future judgment which may be

obtained by different a plaintiff against the officer defendants and/or the BPD arising from

Plaintiffs’ §1983 claims. Similarly, the recovery of any future judgment by the estate plaintiffs

against the officer defendants and/or the BPD arising from the §1983 claims will not operate as a

credit against the Burley Judgment.

          Finally, Defendants’ argument assumes, incorrectly, that Plaintiffs have made an actual

recovery in connection with the Burley Judgment. Although the wrongful death plaintiffs obtained

a judgment against Umar Burley for his negligent acts, they have not collected any money and

have not made any recovery on the judgment. Moreover, even if the wrongful death plaintiffs had

collected on the Burley Judgment, the “one recovery rule” does not prevent those same wrongful

death plaintiffs, nor the estate plaintiffs, from asserting separate §1983 claims against Jenkins (the

BPD and/or Palmere) and seeking to recover amounts greater than the judgment against Umar

Burley.

III.      CONCLUSION

          For all of the foregoing reasons, Plaintiffs respectfully requests that this Honorable Court:

          A.     Deny Mr. Jenkins’ Motion to Dismiss; and

          D.     Grant such other and further relief as justice may require.




                                                    3
         Case 1:18-cv-02375-ELH Document 35 Filed 04/03/19 Page 4 of 4



                                             Respectfully submitted,


                                                     /s/
                                             Jonathan A. Azrael (Bar No. 01630)
                                             jazrael@azraelfranz.com
                                             Judson Lipowitz (Bar No. 05138)
                                             jlipowitz@azraelfranz.com
                                             John R. Solter, Jr. (Bar No. 27483)
                                             jsolter@azraelfranz.com
                                             Azrael, Franz, Schwab, Lipowitz & Solter, LLC
                                             101 E. Chesapeake Avenue, 5th Floor
                                             Baltimore, Maryland 21286
                                             410-821-6800
                                             Attorneys for Plaintiffs




                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 3rd day of April, 2019, a copy of the foregoing Response
to Defendant Wayne Jenkins Motion to Dismiss was electronically filed with the United States
District Court for the District of Maryland and forwarded via the Court’s electronic filing system
to all counsel of record in the case.



                                                    /s/
                                             John R. Solter, Jr. (Bar No. 27483)




                                                4
